DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          HENRY BENJAMIN,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-3268

                               [March 10, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara Duffy, Judge;
L.T. Case Nos. 01-13710CF10A and 03-5975CF10A.

   Henry Benjamin, Avon Park, pro se.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and ARTAU, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.